COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Cause number:     01-14-00193-CV
Style:            Fertitta Hospitality, LLC, Appellant/Cross-Appellee
                  v Brandon A. Backe, Joseph P. Belluomini, Shannon
                  Belluomini, Chris Cornwell, Matthew L. Goodson, Michael R.
                  McMillan, Daniel Cole O’Balle, Gilbert E. O’Balle, Jr., Justin
                  Packard, Calvin Silva, Aaron Trevino and Charles Young,
                  Appellees/Cross-Appellants




The parties are ordered to file supplemental briefing addressing whether this Court
has jurisdiction over their appeals. See TEX. CIV. PRAC. & REM. CODE ANN.
51.014(d); TEX. R. APP. P. 28.2. The briefing, if any, must be filed in the Court by
July 15, 2014.




Judge's signature: /s/ Jane Bland
                   Acting individually



Date: July 1, 2014